Order filed June 4, 2019




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-19-00243-CV
                                 ____________

    DIANA GORDON OFFORD, WINTER GORDON, JR. AND JOYCE
                       STEIN, Appellants

                                       V.

           PURPLE MARTIN LAND COMPANY, LLC, Appellee


                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 15-DCV-225272

                                  ORDER

      The clerk’s record was filed April 15, 2019. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain “Order Denying Defendants’ Motion for
Reconsideration and Supplemental Motion to Dismiss and Motion for
Reconsideration” signed February 21, 2019.
       The Fort Bend County District Clerk is directed to file a supplemental
clerk’s record on or before June 18, 2019, containing the “Order Denying
Defendants’ Motion for Reconsideration and Supplemental Motion to Dismiss and
Motion for Reconsideration” signed February 21, 2019.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM